Order entered December 18, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01232-CV

                      WILLIAM “BRANCH” WARREN, Appellant

                                             V.

        CARLSON RESTAURANTS, INC. D/B/A TGI FRIDAY'S, INC., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-02122

                                         ORDER
       We GRANT appellant’s December 15, 2014 agreed motion for an extension of time to

file a brief. Appellant shall file his brief by DECEMBER 22, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE